Citation Nr: 0521037	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-10 625	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.

4.  Entitlement to an increased evaluation for degenerative 
disc syndrome, status post lumbosacral fusion, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from June 1964 to 
October 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show cervical 
spine disability until many years after service discharge; 
and there is no evidence that cervical spine disability is 
causally linked to service.

2.  The medical evidence of record does not show a headache 
disorder that is related to the veteran's military service. 

3.  Service connection for right knee disability was denied 
by an unappealed rating decision dated in December 1966.

4.  Evidence received subsequent to the December 1966 rating 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim.

5.  Prior to September 23, 2002, the evidence does not show 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

6.  Beginning September 23, 2002, the evidence does not show 
unfavorable ankylosis of the entire thoracolumbar spine; and 
the veteran has not had incapacitating episodes having a 
duration of at least six weeks during the past 12 months.

CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2004).

4.  The criteria for a rating in excess of 40 percent for 
service-connected degenerative disc syndrome, status post 
lumbosacral fusion (lumbosacral spine disability) have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  
With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent a letter to the veteran in June 2002 in which he 
was informed of the requirements needed to establish 
entitlement to service connection, to reopen a final VA 
decision, and to establish entitlement to an increased 
evaluation.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims file.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  Consequently, the 
Board finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2003).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.  

A fee basis examination of the low back was conducted in 
September 2004.  With respect to the issues of entitlement 
to service connection for cervical spine disability and 
headaches, the veteran has not been provided a VA 
examination in order to determine whether he has cervical 
spine disability and/or headaches related to his military 
service.  Nevertheless, none is required in this case.  
Such development is to be considered necessary only if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but, unlike this case, contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service Connection Claims 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Common Factual Background

The veteran's service medical records reveal that he 
complained of a tension headache in February 1965.  It was 
noted on periodic examination in August 1965 that the veteran 
had had one episode of tension headaches in February 1965 
that had been treated with no recurrence, no complications, 
and no sequelae.  The veteran's head, neck, and neurological 
system were normal on examination in August 1966.

The initial post-service notation of either headaches or 
cervical spine complaints was a diagnosis of cervical somatic 
dysfunction by history in private treatment records dated in 
September 1987.  

March 1989 treatment records from W.N. Harsha, M.D., reveal 
complaints of pain in the neck, shoulder, girdle, and low 
back.  The diagnosis in December 1989 was chronic myofascial 
pain syndrome, post injury, post surgery to low back, as well 
as extension of the neck and shoulder girdle area.

A VA myelogram dated in November 2001 revealed status post 
fusion of C5-6 with spinal canal stenosis.  The veteran's 
complaints on VA treatment records in April 2002 included 
neck pain.  

Analysis

With respect to the veteran's claim for service connection 
for headaches, the Board would note that although there was 
one notation in service in February 1965 of tension 
headaches, it was reported on service separation examination 
in August 1965 that there had been no recurrence.  There is 
no notation on service examination in August 1966 of 
headaches.  Moreover, there is no complaint or diagnosis of 
headaches in the post-service evidence on file.  As there is 
no current diagnosis of a headache disorder, there cannot be 
a nexus opinion linking a current headache disorder to 
service.

There is evidence that the veteran currently has cervical 
spine disability.  However, despite the veteran's contention 
that his cervical spine disability began in service, the 
medical evidence on file does not support this claim.  There 
is no evidence of cervical spine disability in the veteran's 
service medical records, including on his August 1966 
discharge examination report.  There is also no diagnosis or 
medical evidence of cervical spine disability for over twenty 
years after service discharge.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Most 
importantly, the record on appeal contains no medical 
evidence that the veteran's currently diagnosed cervical 
spine disability is related to his military service.  

With respect to the veteran's statements in support of his 
claim, such statements are not competent evidence to 
establish the etiology of his current cervical spine 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  A layperson is not competent to make a 
determination that a current left knee disorder is the result 
of any injury over five decades ago.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In summary, because there is no medical evidence of cervical 
spine disability or chronic headaches in service, and there 
is no medical nexus opinion linking the veteran's post-
service cervical spine disability to service, or nexus 
opinion linking a headache disability to service, the 
preponderance of the evidence is against the veteran's 
claims.  Consequently, the doctrine of reasonable doubt is 
not for application, and service connection for cervical 
spine disability and for headaches is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

New and Material Evidence Claim

Law And Regulations

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his request to 
reopen his claim in April 2002, the current version of the 
law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (2004).

Factual background

The issue of entitlement to service connection for right knee 
disability was originally denied by an unappealed rating 
decision in December 1966 because the evidence showed that 
the veteran had right knee surgery prior to service entrance 
and there was no evidence during service of chronic right 
knee aggravation.  

The "old" evidence

Evidence on file at the time of the December 1966 rating 
decision consisted of May 1964 records from Alexandria 
Orthopaedic Clinic and the veteran's service medical 
records.  

According to the May 1964 Alexandria Orthopaedic Clinic 
records, the veteran had received a massive injury to his 
right knee in a football game in November 1963, resulting 
in a complete tear of the anterior cruciate ligament and a 
partial tear of the medial collateral ligament of the 
right knee.  An arthrotomy was performed with repair of 
the ligaments and a cast was applied until February 1964.  
He reinjured the knee in March 1964 when he twisted it 
while running.  Evaluation revealed acute knee pain and 
instability.  A cylinder cast was applied until later in 
March 1964.  When examined in May 1964, there was pain at 
the medial joint line with slight medial relaxation.  It 
was felt that the veteran had residual disability in the 
knee that might prohibit him from full activity unless he 
was able to increase his muscle strength and stabilize the 
medial collateral ligament.  

The veteran's service medical records show that he 
sprained his right knee in December 1964 when he jumped 
off of a ramp; x-rays of the knee at that time showed wire 
from the previous surgery but no fracture.  It was noted 
in January 1965 that the veteran's knee still swelled 
occasionally.  It was reported on medical examination in 
August 1965 that the veteran had undergone aspiration of 
the right knee joint in December 1964; there had not been 
any pain, limitation of motion, redness, or swelling of 
the right knee since December 1964.  Records for March 
1966 report that the veteran twisted his right knee; x-
rays were reported to be normal except for wire from 
previous surgery.  The impression was probable retrauma to 
the ligaments.  The veteran's lower extremities were noted 
to be normal on separation examination in August 1966.  

The additional evidence

Evidence received since December 1966 consists of VA 
examination and treatment records beginning in October 
1967, private treatment records and physicians' statements 
beginning in May 1975, and statements by and on behalf of 
the veteran.  

According to a May 1975 statement from J.C. Couch, M.D., the 
veteran complained of pain in his right hip that radiated 
down the back of his right leg to the top of his foot.  His 
knee was not mentioned.

A VA examination of the back in July 1975 reported that the 
veteran's right knee hurt "rately [sic]" and that he had 
not had any trouble with the right knee in the last six 
months.  Examination revealed motion of the knees from 0-145 
degrees without heat, redness, tenderness, swelling, or 
abnormal motion.  Straight leg raising was to 90 degrees, 
bilaterally, without pain.  The diagnosis was post-operative 
right knee surgery.

Private treatment records from Dr. Harsha, dated from January 
1989 to January 1990, reveal that the veteran complained in 
January 1989 of knee pain.  

VA treatment records for April 2002 include complaints 
involving degenerative joint disease of the knee, status-post 
right knee surgery in high school.  No relevant diagnosis is 
provided.

Analysis 

The issue of entitlement to service connection for right knee 
disability was denied by an unappealed rating decision in 
December 1966 because the evidence did not show aggravation 
of the veteran's preexisting right knee disability in 
service.


As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, there 
must be new and material evidence that relates to a 
previously unsubstantiated fact necessary to substantiate the 
claim in order to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The pertinent medical evidence received by VA since December 
1966 does not reveal complaints of right knee disability 
until 1975.  When examined in July 1975, motion of the right 
knee was from 0-145 degrees, which was the same as on the 
left, without heat, redness, tenderness, swelling, or 
abnormal motion.  Additionally, the only relevant diagnosis 
in the post-service medical evidence on file is the July 1975 
diagnosis of post-operative right knee surgery.  In fact, the 
evidence on file since December 1966 does not demonstrate 
that the veteran's right knee disability was aggravated by 
his military service.  Accordingly, this evidence is merely 
cumulative of evidence previously considered in 1966. 

Consequently, as competent medical evidence that shows the 
veteran's pre-existing right knee disorder was aggravated by 
his military service has not been received, his claim may not 
be reopened.  Because the evidence submitted since December 
1966 is not new and material, the claim of service connection 
for a right knee disability is not reopened and the benefit 
sought on appeal remains denied.

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for right knee disability.  

Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Nevertheless, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's cervical spine disability, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Factual Background

The veteran's service medical records show that a preexisting 
low back disability was aggravated by active military 
service.  Accordingly, a December 1966 rating decision 
granted entitlement to service connection for low back 
disability and assigned a 20 percent evaluation, effective 
October 27, 1966.  

Spondylolisthesis was diagnosed on VA examination in October 
1967.  Thereafter, VA treatment records dated from May to 
August 1975 and a July 1975 VA examination report reveal 
Grade II spondylolisthesis.  Accordingly, a December 1975 
rating decision granted a 40 percent evaluation for the 
veteran's service-connected low back disability, effective 
May 29, 1975.

Private treatment records dated from September 1987 to 
January 1990 reveal that the veteran underwent Gill Procedure 
of L5, bilateral S1 foraminotomies, and posterior lateral 
spinal fusion of L3-S1 at Hillcrest Osteopathic Hospital in 
September 1987.  It was noted by J.B. Hughes, D.O., in 
October 1987 that the veteran's back fusion was in good 
position and appeared to be progressing satisfactorily.  The 
diagnosis was acute lumbar radiculitis secondary to Grade II 
spondylolisthesis of L5-S1.

The impression on VA examination in March 1988 was post-
operative spondylolisthesis of L5-S1 with lumbar fusion, 
symptomatic, with limitation of motion of the lumbosacral 
spine and moderate neuropathy in the right lower extremity.  
Thereafter, the impression on VA examination in April 1990 
was history of back fusion with essentially normal findings.  

It was reported on VA examination in August 1991 that the 
veteran had reinjured his back at work in June 1988.  On 
physical examination, it was noted that, after a muscle cramp 
resolved, the veteran appeared to have normal weight bearing.  
Forward flexion of the back was to 60 degrees, backward 
extension was to 20 degrees, and lateral flexion and rotation 
appeared full.  He had an absent right ankle jerk; there was 
no obvious sensory loss in the lower extremities.  Straight 
leg raising produced posterior right leg pain; it was 
negative on the left.  Strength testing showed possible mild 
weakness on the right.  There was normal muscle mass in the 
lower extremities.  The examiner's impressions were 
postoperative lumbar spondylolisthesis with lumbar fusion, 
symptomatic with limitation of motion of the lumbar spine, 
symptomatic right lower extremity with recurrent muscle 
cramps and mild neuropathy.

VA treatment records dated from April 2002 to January 2003 
include complaints of severe back pain.  The veteran 
complained on fee basis examination of the low back in 
September 2004 of constant low back pain, which he described 
as level 10 (scale from 0-10 with 10 being the most severe).  
At the time of pain, he required bed rest; but his condition 
did not cause incapacitation.  Functional impairment included 
an inability to walk, climb, sit, or reach for long or lift 
more than 10 pounds.  The condition did not result in any 
time lost from work.  On physical examination, the veteran's 
posture and gait were normal.  Muscle spasm and tenderness 
were present from L2-L5.  Bilateral straight leg raising was 
negative.  Range of motion of the lumbosacral spine included 
flexion to 55 degrees and extension, bilateral flexion to the 
side, and bilateral rotation to 20 degrees, with pain 
beginning at the extremes of motion.  Range of motion was 
additionally limited by fatigue but was not limited by 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the spine.  There were signs of intervertebral 
disc syndrome causing bowel, bladder, and erectile 
dysfunction.  Neurological evaluation of the lower 
extremities showed normal motor function, diminished L5 
sensation, and bilateral knee and ankle jerks of 4+.  X-rays 
of the low back showed 1st degree spondylolisthesis, severe 
degenerative disc disease, bilateral facet arthropathy of L5-
S1, and minimal diffuse spondylosis in the remaining 
segments.  The x-ray findings were added as part of the 
diagnosis to the prior diagnosis of lumbosacral fusion with 
radiculitis.  

Specific Schedular Criteria

The veteran's lumbosacral spine disability is currently 
assigned a 40 percent disability rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293-5243.  He filed a 
claim for an increased rating in April 2002.

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under the 
criteria effective prior to September 23, 2002, the criteria 
effective on September 23, 2002, and the criteria effective 
on September 26, 2003.  Therefore, there is no prejudice to 
the veteran for the Board to apply the regulatory provisions 
of both September 23, 2002 and September 26, 2003 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. 

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. 

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2004).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2004).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).



Analysis

It is contended that an evaluation in excess of 40 percent is 
warranted for service-connected lumbosacral spine disability.  

Although the veteran is considered to have fairly significant 
lumbar disability, as evidenced by his 40 percent evaluation, 
which is the maximum rating assigned for loss of motion of 
the lumbar spine under the rating criteria in effect prior to 
September 26, 2003, the medical evidence of record does not 
show that an evaluation in excess of 40 percent is warranted.  

Most of the relevant medical evidence on file prior to 
September 23, 2002 is dated over 10 years earlier.  This 
evidence does not show more than severe intervertebral disc 
syndrome.  In fact, the impression in April 1990 was history 
of back fusion with normal findings.  Despite an absent right 
ankle jerk on examination in August 1991, the diagnosis was 
of mild neuropathy.  There was only mild loss of strength on 
the right and no obvious sensory loss in the lower 
extremities.  There was normal muscle mass in the lower 
extremities.  No notation of muscle spasm was reported on 
examinations in April 1990 or August 1991.  Consequently, the 
Board concludes, based on the evidence of record, that the 
disability picture for the veteran's service-connected 
lumbosacral spine disability prior to September 23, 2002 does 
not meet the criteria for a 60 percent evaluation for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

A higher evaluation is also not warranted based on the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, under Diagnostic Code 5293, because there is no 
evidence of incapacitating episodes, meaning acute signs and 
symptoms that require bed rest prescribed by a physician and 
treatment by a physician, having a duration of at least six 
weeks during the previous year.  In fact, it was specifically 
noted on fee basis examination in September 2004 that the 
veteran's condition did not cause incapacitation, although 
bed rest was required to relieve the pain.  


Moreover, an increased evaluation is not warranted under the 
schedular criteria effective September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as range of motion in September 
2004 included back flexion to 55 degrees and all other back 
motion to 20 degrees.  It was reported on the September 2004 
examination that there was no evidence of ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

The veteran was assigned separate evaluations for the 
neurological manifestations of his low back disability by 
rating decision in January 2005, including for bowel, 
bladder, and erectile dysfunction and for radiculitis of the 
right lower extremity, as can be assigned per 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 Note (2), beginning on or after 
September 23, 2002, by combining separate evaluations of the 
disability's chronic orthopedic and neurological 
manifestations.  See 38 C.F.R. § 4.25 (2004).

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285) or ankylosis (Diagnostic Code 5289), which are the 
only codes that provide an evaluation higher than 40 percent 
for lumbosacral spine disability, the Board finds that the 
rating code assigned to the veteran's service-connected 
lumbosacral spine disability is the most appropriate code 
both before and after the schedular changes noted above.  See 
38 C.F.R. § 4.71a (2002); see also 38 C.F.R. § 4.71a (2004).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2004).  The Board finds that, while the 
veteran's service-connected lumbosacral spine disability 
clearly causes functional impairment as evidenced by the 40 
percent evaluation assigned to it, the most recent medical 
evidence, the fee basis examination in September 2004, does 
not show symptomatology such as weakened movement or lack of 
endurance; and the examiner noted in September 2004 that the 
veteran's condition did not result in any time lost from 
work.  Consequently, the Board concludes that the veteran's 
service-connected lumbosacral spine disability does not cause 
marked interference with employment.  Further, there is no 
evidence that the veteran has been frequently hospitalized 
due to his lumbosacral spine disability.  Accordingly, the 
RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right knee disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

Service connection for cervical spine disability is denied.

Service connection for headaches is denied. 

An evaluation in excess of 40 percent for service-connected 
lumbosacral spine disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


